       Case 1-19-40248-ess             Doc 32       Filed 08/04/19   Entered 08/04/19 10:36:47




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------
In re:                                                       Chapter 13
                                                             Docket No.: 19-40248-ess
         Moshe Nelnkenbaum,

Debtor
----------------------------------------------------------

           AFFIRMATION IN FURTHER SUPPORT OF APPLICATION FOR AN ORDER
             PURSUANT TO BANKRUPTCY CODE §§362(c)(3)(A) and 362(j) AND IN
                       OPPOSITION TO MOTION TO KEEP STAY

         Rafi Hasbani, Esq., an attorney duly admitted to practice before the United States

Bankruptcy Court for the Eastern District of New York, states the following under the penalty of

perjury:

         1.       I am an attorney with Hasbani & Light, P.C., attorneys for JDP Mortgage, LLC

(the “Secured Creditor”), a secured creditor of Moshe Nelkenbaum (the “Debtor”) and as such,

am fully familiar with the facts and circumstances contained herein.

         2.       The Secured Creditor is a secured creditor of the Debtor by virtue of a Note and

Mortgage dated July 26, 2005 secured by the real property commonly known as 1826 East 14th

Street, Brooklyn, NY 11229 (the “Mortgaged Premises”).

         3.       I submit the within Affirmation in further support of entry of the annexed proposed

order declaring that the automatic stay has been terminated as of February 14, 2019, the 30th day

after filing of the instant bankruptcy case, as the instant case represents the second bankruptcy by

Debtor in a period of less than one year wherein the prior filing was dismissed.

  THE STAY IMPOSED BY THE BANKRUPTCY SHOULD BE DEEMED LIFTED 30
               DAYS AFTER THE FILING OF THIS PETITION

         4.       The Court’s, including the EDNY have repeatedly held, when a second bankruptcy

is filed by or against a debtor within one year, the stay affecting an action filed prior to the
     Case 1-19-40248-ess          Doc 32      Filed 08/04/19       Entered 08/04/19 10:36:47




bankruptcy regarding property secured by a debt, the stay is lifted after thirty (30) days of the

filing. In re Bender, 562 B.R. 578 (E.D.N.Y. 2016); In re Lemma, 393 B.R. 299 (E.D.N.Y. 2008);

In re Murphy, 346 B.R. 79 (S.D.N.Y. 2006).

       5.      The Court in Bender broke down 362(c)(3)(A) to nine parts.

       1. If a single or joint case is filed by ... a debtor who is an individual in a case under
       chapter 7, 11, or 13, and if a single or joint case of the debtor was pending within
       the preceding 1–year period but was dismissed...
       2. The stay under subsection (a)
       3. With respect to any action taken
       4. With respect to a debt
       5. Or property securing such debt
       6. Or with respect to any lease
       7. Shall terminate
       8. With respect to the debtor
       9. On the 30th day after filing of the later case.
       Id.

       6.      The Court further held:

       The fourth, fifth and sixth phrases—“with respect to a debt” “or property securing
       such debt” “or with respect to any lease”—are often overlooked in the §
       362(c)(3)(A) analysis. In this Court's view, these phrases are pivotal to interpreting
       the statute. It is significant that these phrases do not distinguish between “property
       of the estate” or “property of the debtor” or “leases of the estate” or “leases of the
       debtor.” Rather, the focus is solely on the “lease” and on the “property” and the fact
       that it serves as collateral for a debt, regardless of whether it is property of the estate
       or property of the debtor. These phrases further support the conclusion that §
       362(c)(3)(A) was intended to apply where the debtor is a repeat filer and where a
       secured creditor's or lessor's judicial administrative or other proceeding against
       specific property have been stayed by the most recent filing. If there was a judicial
       or administrative or other proceeding as to specific property commenced pre-
       petition, these phrases tell us that the stay is lifted on the 30th day under §
       362(c)(3)(A) to allow that proceeding to go forward as to a debt, property securing
       such debt and leases.
       Id.

       7.      In the case at hand, Secured Creditor had its foreclosure action, to foreclose on

Debtor’s property known as 1826 East 14th Street, Brooklyn, NY 11229 filed on December

4, 2014. The foreclosure action was clearly filed before the within bankruptcy; therefore,

Creditor’s motion to confirm the termination of the stay must be granted.
     Case 1-19-40248-ess         Doc 32     Filed 08/04/19      Entered 08/04/19 10:36:47




       8.      Furthermore, Debtor alleges that 362(c)(3)(A) is only meant for bad faith

serial filers and that Debtor is not. However, the first bankruptcy was filed on the day a

motion for judgment of foreclosure and sale was marked final, after multiple adjournments,

which Debtor did not oppose. The second bankruptcy was filed a day before the second

motion for judgment of foreclosure and sale was marked final, after multiple adjournments,

which Debtor did not oppose.

       9.      Debtor is clearly filing these bankruptcies to delay Creditor’s ability to

complete its foreclosure action. Debtor has not attempted to resolve the foreclosure action

in any manner, and has not applied for loss mitigation in over two (2) years.

       10.     Lastly, Creditor objects to Debtor’s relief seeking that the stay remain in

place. 11 U.S.C. 362(c)(3) provides “for the termination of the automatic stay imposed by

section 362(a) unless a debtor brings on a motion to extend the automatic stay prior to the

thirtieth day after the filing date.” (emphasis added) 11 U.S.C. 362(c)(3) ; In re Lemma,

393 B.R. 299 (E.D.N.Y. 2008).

       11.     Debtor has not requested this relief until July 10, 2019, nearly six (6) months

after the bankruptcy was filed; therefore, the application is late and should not be

considered by the Court.

DATED:         New York, New York
               August 2, 2019

                                                              /S/
                                                              Rafi Hasbani, Esq.
To:
J Ted Donovan
Goldberg Weprin Finkel Goldstein, LLP
Attorneys for Debtor
1501 Broadway, 22nd Fl
New York, NY 10036
     Case 1-19-40248-ess       Doc 32   Filed 08/04/19   Entered 08/04/19 10:36:47




Marianne DeRosa
Office of the Chapter 13 Trustee
100 Jericho Quadrangle, Suite 127
Jericho, NY 11753
